DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (hereinafter Han) (US20110084892).
Regarding claim 1, Han discloses  bracket comprising: 
a first plate (46);
a second plate (44) disposed so as to face the first plate (Figure 2); and
a link (32b) disposed between the first plate and the second plate so as to connect the first plate to the second plate, 
wherein the second plate comprises therein a slot (31c), which is formed toward an inside from a lower side of the second plate, 
wherein the link comprises:
a lower link (32b); and
an upper link (32b) disposed above the lower link (Figure 3), and
wherein each of the lower link and the upper link extends in a direction intersecting the first plate and the second plate, and is pivotably coupled both to the first plate and to the second plate.


    PNG
    media_image1.png
    473
    434
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 2 and its respective dependent claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the lower link further comprises: a lower body extending in a longitudinal direction of the lower link; a first lower pivot shaft, which extends in a direction intersecting a longitudinal direction of the lower body, at a first end of the lower body, and which is coupled to the first plate; and a second lower pivot shaft, which extends in a direction parallel to the first lower pivot shaft at a second end of the lower body and which is coupled to the second plate, and wherein the upper link further comprises:
an upper body extending in a longitudinal direction of the upper link; a first upper pivot shaft, which extends in a direction intersecting a longitudinal direction of the upper body, at a first end of the upper body, and which is coupled to the first plate; and a second upper pivot shaft, which extends in a direction parallel to the first upper pivot shaft at a second end of the upper body and which is coupled to the second plate, as claimed in combination with the remaining limitations of independent claim 1.

Claims 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship between a back cover covering a rear surface of the display panel; a bracket disposed behind the back cover and coupled to the back cover; and a support disposed behind the back cover and removably coupled to the bracket, as claimed in combination with the remaining limitations of independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached Tuesday -Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



30 September 2022